Per Curiam.

The only question presented on this appeal is whether the director-general of railroads was acting within his powers when he issued general order No. 34a, providing that freight refused at destination by the consignee should be sold after the lapse of sixty days and after adequate notice to the consignees and consignors.
The learned judge below was of opinion, after examining a number of cases in which the power of the director-general of railroads has been considered, that the order here in question was not authorized. It seems to us, however, that this order meets the test laid down in all the cases, whether the particular order there happens to have been sustained or condemned, namely, that it had direct relation to the facilitation of the transport of troops, war materials and supplies. We assume that we cannot sit in review on the wisdom or advisability of the order, and that its validity is to be determined by the fact that it has a reasonable relation to the purpose for which “ federal control ” of railroads was established.
Judgment reversed, with thirty dollars costs, and complaint dismissed on the merits, with costs.
All concur; present, Guy, Bijur and Delehanty, JJ.
Judgment reversed.